Citation Nr: 9919707	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-17 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  The veteran also served in the Army Reserve from June 
1991 to September 1996.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Fargo, North Dakota, which 
denied the veteran's claim of entitlement to a total rating 
for compensation on the basis of individual unemployability 
due to service-connected disabilities.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is not 
inherently implausible, and VA therefore has a duty to assist 
the veteran in the development of his claim pursuant to 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.159(a) (1998).

The veteran is presently service connected for the following 
disabilities: dysthymia due to chronic pain and major 
depressive episode, currently evaluated as 30 percent 
disabling; chronic cervical and thoracic strain with cervical 
muscle contraction headaches, currently evaluated as 20 
percent disabling; degenerative disc disease, L3-L4, with 
narrowing disc space, L2-L3, currently evaluated as 20 
percent disabling; and tinnitus, currently evaluated as 
noncompensably disabling.  His combined disability evaluation 
is 60 percent.

Review of the veteran's claims file reveals that in March 
1996, the Social Security Administration (SSA) located in 
Bismarck, North Dakota, requested all records dated from 
November 1995 to March 1996 from the VA Medical Center (VAMC) 
located in Fargo, North Dakota.  Said records were furnished 
in that same month.  The records request clearly indicated 
that the veteran had filed for disability benefits from the 
SSA.  No further information is contained in the claims file.  
The duty to assist requires that an inquiry be made as to 
whether the veteran was in fact awarded disability benefits 
from the SSA.  In any event, the medical records upon which 
any determination regarding Social Security disability 
benefits was made must be obtained and associated with the 
veteran's claims file.  See Masors v. Derwinski, 2 Vet. App. 
181, 187 (1992).

Additionally, during his July 1997 hearing at the RO, the 
veteran testified that he was currently involved with VA's 
vocational rehabilitation program.  If the veteran is indeed 
participating in a VA vocational rehabilitation program, a 
job training folder exists.  However, this folder has not 
been associated with the record on appeal.  Generally, when 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance to the Board, the Board must seek to obtain those 
records before proceeding with the appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  The vocational 
rehabilitation folder may contain information that is 
relevant to the veteran's claim for a total disability 
rating.  Accordingly, the Board concludes that said folder 
should be obtained and reviewed.

In view of the foregoing, the Board determines that 
additional development is necessary.  Hence, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of its determination, 
and the medical records utilized therein, 
with respect to the veteran's claim for 
Social Security disability benefits.

2.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation folder, or 
copies of all records contained in that 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


